Citation Nr: 0525967	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-15 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  He died in June 1978 and the appellant is his 
widow.

This case, which has been advanced on the docket, comes to 
the Board of Veterans' Appeals (Board) from a June 2002 
rating decision.  The appellant filed a notice of 
disagreement in October 2002, the RO issued a statement of 
the case in February 2004, and the appellant perfected her 
appeal in March 2004.  


FINDINGS OF FACT

1.  In a December 1983 decision, the Board denied service 
connection for the cause of the veteran's death; the Chairman 
of the Board has not ordered reconsideration of this 
decision.

2.  Evidence received since the December 1983 decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The preponderance of the evidence reflects that the 
veteran's congestive heart failure, arteriosclerotic 
cardiovascular disease, and arteriosclerosis obliterans 
occurred many years subsequent to his separation from 
service, and have not been shown to have been related to such 
service or to have been caused by his service-connected gouty 
arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
final December 1983 Board decision denying service connection 
for the cause of the veteran's death; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2004).

2.  The criteria to establish service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, and provides an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, VCAA notice was provided via a February 2005 
letter, which clearly advised the appellant of the first, 
second, third, and fourth elements required by Pelegrini II.  
Although VCAA notice was provided after the initial 
adjudication in June 2002, this is harmless error and the 
appellant is not prejudiced thereby.  VCAA notice was sent in 
February 2005 and the RO readjudicated her claim in a 
February 2005 supplemental statement of the case (which also 
contained the complete text of 38 C.F.R. § 3.159).  Moreover, 
she has been provided every opportunity to submit evidence, 
argue for her claim, and respond to VA notices.  

VA has also fulfilled the duty to assist: service, VA, and 
private medical records are in the file, and the RO has 
obtained VA opinions (dated in September 2004 and October 
2004) concerning the cause of the veteran's death.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the appellant will not be prejudiced 
by the Board's adjudication of her claim.  

II.  Analysis

The appellant essentially claims that the veteran's service-
connected gouty arthritis caused or contributed materially to 
cause his death.  The veteran died in June 1978.  His death 
certificate lists the cause of death as congestive heart 
failure and arteriosclerotic cardiovascular disease, with 
arteriosclerosis obliterans listed as a "significant 
condition."  No autopsy was performed.  At the time of his 
death, the veteran was actually not service connected for any 
disability, but he had a claim on appeal for service 
connection for gouty arthritis.  The Board, apparently not 
knowing that the veteran had died, issued a decision in 
August 1978 which granted service connection for gouty 
arthritis.  By a November 1978 rating decision, the RO 
assigned a noncompensable rating for gouty arthritis 
(effective from April 1977)  and denied service connection 
for the cause of the veteran's death.  

The appellant appealed this denial and in December 1983, the 
Board denied service connection for the cause of the 
veteran's death, essentially on the basis that no medical 
evidence provided a nexus between the veteran's fatal cardiac 
condition and his service-connected gouty arthritis.  Because 
the Chairman of the Board has not ordered reconsideration of 
this decision, it is final. 38 U.S.C.A. § 7103; 38 C.F.R. § 
20.1100. 

The appellant filed a claim to reopen in March 2002.  To 
reopen a claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108.  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The applicable regulation reads (in pertinent 
part) as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

In a February 2005 supplemental statement of the case, the RO 
appeared to determine that the appellant had submitted new 
and material evidence to reopen her claim.  Nevertheless, the 
Board must itself determine whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The evidence received after the final Board decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).  This evidence includes 
two letters from private physicians (detailed below) which 
suggest a relationship between gout and cardiac diseases.  
These letters, dated in January 2001 and February 2002, were 
not considered previously and raise a reasonable possibility 
of substantiating the claim.  The appellant has therefore 
presented new and material evidence to reopen the claim for 
service connection.  Accordingly, the petition to reopen is 
granted and consideration may be given to the entire evidence 
of record without regard to any prior denials.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
In general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran 
may also be granted "presumptive" service connection for 
cardiovascular disorders, although not otherwise established 
as incurred in service, if the condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
regulation pertaining to service connection for the cause of 
death provides: 

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.  
 
(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal [primary] 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c)  Contributory cause of death.  (1)  
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service- 
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  

38 C.F.R. § 3.312.

The veteran's service medical records appear complete and do 
not indicate that he was diagnosed as having any cardiac 
disease.  There is also no evidence that he was diagnosed as 
having any cardiac disability within a year of his 
separation.  Indeed, the first mention of a cardiac condition 
is found in an October 1973 letter from Robert J. Lenar, 
M.D., who noted that the veteran had had an acute myocardial 
infarction in January 1969 (over 20 years after separation).  

As reflected in the death certificate, the veteran's death 
unquestionably was primarily due to cardiac conditions.  
Nevertheless, the Board must consider whether it may 
reasonably hold that his service-connected gouty arthritis 
was so severe that it materially influenced the acceleration 
of his death.  It would not generally be reasonable, however, 
to hold that this service-connected condition accelerated 
death unless it affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  
Moreover, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are generally not held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).    

In his October 1973 letter, Dr. Lenar noted that that the 
veteran had had a long history of gouty arthritis.  In a 
November 1974 letter, Freeman P. Clason, M.D., wrote that 
sometime in May 1946 he had seen the veteran for a painful, 
red, and swollen left big toe.  Dr. Clason diagnosed the 
veteran as having gout and treated him at home a couple of 
times for this condition.  In an August 1974 letter, Dr. 
Lenar wrote that he had treated the veteran for many attacks 
of gouty arthritis in the lower extremities and cervical 
spine.  

Yet in the same letter, Dr. Lenar also noted that the veteran 
also suffered from (and apparently had been made unemployable 
by) degenerative arthritis, duodenal ulcers, angina pectoris, 
and peripheral vascular arterial insufficiency (necessitating 
a popliteal bypass on the left side).  Although VA records 
reflect several outpatient visits by the veteran in 1974, 
none of them were specifically for complaints of gout.  In a 
June 1978 hospitalization shortly before his death, the 
veteran's chief complaint was shortness of breath.  Along 
with many other conditions (gallbladder disease, esophageal 
stricture, hiatal hernia, chronic duodenal ulcer disease, 
varicose veins, degenerative arthritis, and possible 
diabetes), he was noted to have gout.  Yet during this three-
day hospitalization two weeks before his death, no specific 
symptoms or complaints of gout were noted.  Upon discharge 
from the hospital, the impressions included arteriosclerotic 
cardiovascular disease with congestive heart failure, 
dyspnea, angina pectoris, and arteriosclerosis obliterans 
(with no mention of gouty arthritis).  

Thus, the veteran's symptoms of gouty arthritis had - at most 
- a minimal presence in the days leading up to his death, and 
this is also reflected in the noncompensable rating assigned 
by the RO for this disability.  No evidence suggests that the 
gouty arthritis affected any vital organ or was especially 
progressive or debilitating.  

The appellant apparently is a registered nurse and has 
herself opined about the cause of the veteran's death.  For 
example, in an October 1982 statement, she asserted that the 
veteran's gout created excessive amounts of uric acid in his 
blood which acted as a conditioning agent on his artery 
linings, fatally enhancing the deposits of fatty substances.  
In a January 1983 written statement, she asserted that the 
gout had impaired normal blood circulation and interfered 
with toxin elimination in the blood, thereby shortening 
considerably the veteran's life span.  She essentially 
repeated these assertions in written statements filed in 
October 2002 and March 2004.

In light of the relatively minor symptomatology of the 
veteran's gout prior to his death, the appellant's assertions 
are speculative at best.  The Board acknowledges that she has 
also submitted opinions by private physicians as well.  In a 
September 1982 letter, A. W. Harmon, D.O., wrote that medical 
literature substantiated that 

the earlier in life [gout is] acquired 
the more serious the related conditions 
in later life.  There are many 
pathological medical conditions enhanced 
or exacerbated by Gout, among them 
Psoriasis, Hypertension, Myocardial 
Infarction and Renal Disease.  

Yet Dr. Harmon did not indicate that he had reviewed any 
medical records actually pertaining to the veteran, making 
his statement quite speculative.  Service connection may not 
be predicated on a resort to speculation or remote 
possibility. See 38 C.F.R. § 3.102; Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  

The remaining medical opinions submitted in favor of the 
appellant's claim are also speculative and do not reflect any 
specific analysis of the veteran's medical records.  For 
example, in memorandums dated in October 1982 and February 
2002, Richard A. Peshkin, M.D., and Kamal Taslimi, M.D., 
(respectively) made an identical, one-sentence assertion: 

In my opinion patients who have clinical 
[gout] are more susceptible to coronary 
heart disease and general 
arteriosclerosis.  

In a January 2001 letter, Chang-Lim Kim, M.D., wrote that 
according to a medical textbook (a copied excerpt of which he 
attached)

[c]o-morbid medical illnesses, including 
hypertension, cardiac failure, and renal 
impairment, are common in elderly 
patients with gout.

Although Dr. Kim asserted that he had reviewed the veteran's 
death certificate, he did not indicate that he had reviewed 
any actual treatment and hospitalization records.  He also 
did not assert that the veteran's gout caused or 
substantially contributed to his cardiac condition or death.    

VA has sought other expertise in this case.  In a September 
2004 report, a VA physician wrote that prior to his death, 
the veteran 

had suffered two and possibly three 
myocardial [infarctions], he was 
hypertensive and one of his physicians 
indicated that there was some . . . renal 
problem as well.  It is also noted that 
the [veteran] did have gout and gouty 
arthritis which was a symptomatic problem 
during most of his life. . . . 

In the chart there is a record of an 
article which is from an unknown journal 
by an author with whom I am not familiar, 
which does mention that cardiac problems 
are common in men with gout as well as 
other medical issues as well.

It is my opinion . . . it is less likely 
tha[n] not that the gout and the gouty 
arthritis was a significant contributing 
etiological factor in [the veteran's] 
development of the 
. . . systemic vascular disease which 
eventually resulted in myocardial failure 
and death.  It is as likely as not . . . 
that the gouty problems were a 
significant health issue for [the 
veteran].  But I know of no accepted and 
authoritative medical opinions that would 
list as a significant risk factor for 
myocardial disease or generalized 
arteriosclerotic disease the disease of 
gout or gouty arthritis.   

In an October 2004 memorandum, another VA physician asserted 
that 

[g]out, although it is . . . comorbid for 
heart disease and renal disease, does not 
lead to arteriosclerosis or coronary 
artery disease.  It is not a known risk 
factor in the literature . . . . Gout 
just happens to appear at the same time 
the veteran has the coronary artery 
disease.  The elevated uric acid or 
abnormal metabolism has nothing to do 
with the pathophysiology of coronary 
artery disease.  Therefore in my opinion, 
the [veteran's] gout did not lead to his 
cause of death, congestive heart failure 
and coronary artery disease.     

The VA opinions are particularly probative because both 
physicians confirmed that they had reviewed the claims 
folder, including the letters and memoranda from the private 
physicians.  It is not enough that the veteran had gouty 
arthritis at the time of his death.  Rather, the debilitating 
effects of this service-connected disability must have made 
him materially less capable of resisting his fatal cardiac 
disease or must have had a material influence in accelerating 
his death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  
That has simply not been shown in this case.

Although the Board is sympathetic with the appellant's loss 
of her husband, the preponderance of the evidence is 
nevertheless against the claim for service connection of the 
cause of the veteran's death and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107.

ORDER

The claim for service connection for the cause of the 
veteran's death is reopened but the claim is denied on the 
merits. 


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


